199 F.2d 758
Emilio Guadalupe MACIAS, Petitioner-Appellant,v.Fred T. WILKINSON, Warden, et al., United StatesPenitentiary, McNeil Island, Washington,Respondent-Appellee.
No. 13532.
United States Court of Appeals Ninth Circuit.
Jan. 26, 1953.

Emilio Guadalupe Macias, in pro. per.
J. Charles Dennis, U.S. Atty., and Guy A. B. Dovell, Asst. U.S. Atty., Tacoma, Wash., for appellee.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
The judgment denying the application for a writ of habeas corpus is affirmed.  Gunton v. Squier, 9 Cir., 185 F.2d 470.